DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 17/302,326 filed on 4/30/2021.
The application is in continuation to application # 15/350,285 (patent # 11043141) filed on 11/14/2016.
The Pre-Grant publication # 2021/0256871 is issued on 8/19/2021.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20   rejected under 35 U.S.C. 103 as being unpatentable over by US 20120171657 A1 Ortins et al.(Ortins) in view of  US 20160317267 A1  to Meerbeek et al.( Meerbeek).


Claim 1. Ortins discloses an oral care system (The personal care system including a personal care product e.g., an electric toothbrush, an interactive display in electronic communication with the personal care product) comprising: a toothbrush (Fig.2A element 90 toothbrush for electronically communicating  oral care system); comprising a sensor configured to generate brushing data during a brushing session of a user, the sensor comprising at least one of an accelerometer, a gyroscope, a magnetometer, or a pressure sensor, and the brushing data indicative of at least one of a motion, a position, a frequency, or a pressure of the toothbrush during the brushing session ( Fig.20B; Para 0052 pressure sensors)
a user interface (Fig.2A element 30 electronic user interface) configured to: 
receive a brushing goal from a user (Para 0236  include configuration for user to adhere to a particular goal of personal hygiene routine and/or particular personal hygiene products or to simply use a particular type of toothbrush or to adopt various mode of tooth brushing) ; and a programmable processor operably coupled to the user interface (Para 0098 include a processor or multiple processors in data communication with memory/multiple memory devices), the programmable processor configured to: 
receive brushing goal data indicative of the brushing goal received by the user interface (Para 0236 data indicative or embodied in a character to achieve certain brushing goal such as time based brushing goals); and determine, based at least in part on the brushing goal data (Para 0237 resulting gain points suggest on brushing goal data),
receive the brushing data from the sensor;  determine a suggested brushing routine to be displayed on the user interface, the suggested brushing routine based at least in part on the brushing goal data; and determine a brushing evaluation of the brushing session based at least in part on the brushing goal data indicative of the brushing goal and the brushing data from the brushing session (Para 0236 suggesting brushing teeth evaluation e.g. for at least three times a day for two minutes at a time session with the achievement of a goal; Para 0178 provide evaluation back to the user as to whether the appropriate toothbrush routine was selected for the selected function).
Ortins discloses the system as in claim 1, wherein: the programmable processer is configured to determine the brushing evaluation (Para 0077 processor evaluates the data gathered from oral care routines and provide evaluated user feedback based upon performance) ; the determination of the brushing evaluation is based on both the brushing goal data and brushing data from a brushing session (Para 0077 predetermined period of time i.e. time goal as for a week is included to evaluate more than one oral care routine and display monitors the particular user and/or a plurality of users for a brushing session e.g. for a week); and the brushing data is derived from a sensor forming part of the toothbrush  (Para 0052 personal care brushing data  include information from different type of sensor, such as temperature sensors, weather or atmospheric sensors, pressure sensors, force sensors etc.).
Ortins does not illustrated brushing evaluation goal for an option to have both a)  brief selective goal option received by interface and an alternative option, b) for a regular brushing data  from session. Meerbeek, however, teaches the brushing goal selection option for both selective of an oral cavity cleaning goal and for a brushing data for a regular cleaning as dictated by a processor screens. (Fig.12 element 1207,1212 tooth brush function selection such as for goal ; Para 0001  electronic toothbrush system having a touch-sensitive body for selection of one or more goal functions; Para 0004 cavity cleaning option to obtain brushing data from sessions that  include refreshing of an oral cavity and a regular cleaning of the oral cavity for group of bristles) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate both brief goal selection  and an alternative option, for a regular brushing data of oral cavity, as taught by Meerbeek, into the system of Ortins, in order to provide appropriate cleaning data options for oral cavities tied to certain goals.
  
Claim 2. Ortins discloses the system as in claim 1 wherein the user interface is further configured to provide brushing goal options from which the brushing goal is selected (Para 0103 control and option selection to be affected directly through the display of selected brushing goals) but an option for brief refreshing, regular cleaning with deep cleaning is not provided.
Meerbeek, however, teaches the brushing goal selection option for both brief refreshing of an oral cavity and for an alternative for a regular cleaning of the oral cavity as dictated by a processor screens. (Fig.12 element 1207, 1212 tooth brush function selection; Para 0037 the functions may include functions such as deep cleaning). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate option for a deep cleaning, as taught by Meerbeek, into the system of Ortins, in order to obtain a desired known predictable function.

Claim 3. Ortins discloses the system as in claim 1 wherein the brushing goal options are displayed on the user interface, the displayed brushing goal options comprise at least one of a brushing on a particular region of the oral cavity for brushing focus (Fig.8 element 130 display of timer; Para 0050 displaying visual information; Para 0108 region of the mouth that the user is brushing). 

Claim 4. Ortins discloses the system as in claim 1 (Para 0186 suggesting brushing session of a predetermined time period e.g. for a week) and the suggested brushing routine is determined by adjusting a predetermined brushing routine based at least in part on the brushing goal data (Para 0111 The functional characteristics of the electric toothbrush 35 or information concerning the oral care regimen might be automatically changed or adjusted depending on the answers to the one or more questions). 

Claim 5. Ortins discloses the system as in claim 1 further comprising a data processing unit, the data processing unit comprising the programmable processor and user interface a touch screen (Para 0099 touch screen; Para 0199 programmable processor Para 0199 data programmable to store a plurality of stations.)  
Claim 6. Ortins discloses the system as in claim 1 wherein the toothbrush comprises the user interface and the programmable processor (Para 0199 display comprise controls which are utilized to process the display to a desired from processor). 

Claim 7. Ortins discloses the system as in claim 1 wherein the programmable processor is further configured to determine a cumulative brushing evaluation for a plurality of brushing sessions, the cumulative brushing evaluation based at least in part on brushing goal data for the plurality of brushing sessions (Para 0236, 0237 stored evaluated points from specified number of brushing session from a day, week etc. accumulated for unlocking specific web content and so on). 
Claim 8. Ortins discloses the system as in claim 1 wherein (Para 0180 personal brushing log screen tracking and display every time the user brushes his/her evaluated results); the determination of the brushing evaluation comprises a determination of a performance metric (Para 0176 brush log screen displays variety of performance related information); and the user interface displays the performance metric ( Fig.23 element 440 performance metric displayed). 



Claim 9 Ortins discloses an oral care method (Para 0002 Abstract: The personal care system including a personal care product e.g., an electric toothbrush, an interactive display in electronic communication with the personal care product) 
 a sensor configured to generate brushing data during a brushing session of a user, the sensor comprising at least one of an accelerometer, a gyroscope, a magnetometer, or a pressure sensor, and the brushing data indicative of at least one of a motion, a position, a frequency, or a pressure of the toothbrush during the brushing session ( Fig.20B; Para 0052 pressure sensors; a toothbrush in fig.2A element 90 toothbrush for electronically communicating  oral care system); comprising 
a data processing unit comprising:
a user interface (Fig.2A element 30 electronic user interface) configured to receive a brushing goal from a user (Para 0236  include configuration for user to adhere to a particular goal of personal hygiene routine and/or particular personal hygiene products or to simply use a particular type of toothbrush or to adopt various mode of tooth brushing) ; and
 a programmable processor operably coupled to the user interface (Para 0098 include a processor or multiple processors in data communication with memory/multiple memory devices), the programmable processor configured to: 
receive brushing goal data indicative of the brushing goal received by the user interface (Para 0236 data indicative or embodied in a character to achieve certain brushing goal such as time based brushing goals); and determine, based at least in part on the brushing goal data (Para 0237 resulting gain points suggest on brushing goal data),
receive the brushing data from the sensor;  determine a suggested brushing routine to be displayed on the user interface, the suggested brushing routine based at least in part on the brushing goal data; and determine a brushing evaluation of the brushing session based at least in part on the brushing goal data indicative of the brushing goal and the brushing data from the brushing session (Para 0236 suggesting brushing teeth evaluation e.g. for at least three times a day for two minutes at a time session with the achievement of a goal; Para 0178 provide evaluation back to the user as to whether the appropriate toothbrush routine was selected for the selected function).
Ortins discloses wherein: the programmable processer is configured to determine the brushing evaluation (Para 0077 processor evaluates the data gathered from oral care routines and provide evaluated user feedback based upon performance) ; the determination of the brushing evaluation is based on both the brushing goal data and brushing data from a brushing session (Para 0077 predetermined period of time i.e. time goal as for a week is included to evaluate more than one oral care routine and display monitors the particular user and/or a plurality of users for a brushing session e.g. for a week); and the brushing data is derived from a sensor forming part of the toothbrush  (Para 0052 personal care brushing data  include information from different type of sensor, such as temperature sensors, weather or atmospheric sensors, pressure sensors, force sensors etc.).
Ortins does not illustrated brushing goal for an option to have both brief refreshing of an oral cavity and an alternative option, for a regular cleaning of the oral cavity. Meerbeek, however, teaches the brushing goal selection option for both brief refreshing of an oral cavity and for an alternative for a regular cleaning of the oral cavity as dictated by a processor screens. (Fig.12 element 1207,1212 tooth brush function selection; Para 0001  electronic toothbrush system having a touch-sensitive body for selection of one or more functions; Para 0004 cavity cleaning option to include refreshing of an oral cavity and a regular cleaning of the oral cavity for group of bristles) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate both brief refreshing of an oral cavity and an alternative option, for a regular cleaning of the oral cavity, as taught by Meerbeek, into the system of Ortins, in order to provide appropriate cleaning options for the oral cavities tied to certain goals.


Claim 10. Ortins discloses the method system as in claim 9 wherein the user interface is further configured to provide brushing goal options from which the brushing goal is selected (Para 0103 control and option selection to be affected directly through the display of selected brushing goals) but an option for brief refreshing, regular cleaning with deep cleaning is not provided.
Meerbeek, however, teaches the brushing goal selection option for both brief refreshing of an oral cavity and for an alternative for a regular cleaning of the oral cavity as dictated by a processor screens. (Fig.12 element 1207, 1212 tooth brush function selection; Para 0037 the functions may include functions such as deep cleaning). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate option for a deep cleaning, as taught by Meerbeek, into the system of Ortins, in order to obtain a desired known predictable function.


Claim 11. Ortins discloses the method as in claim 9 wherein the brushing goal options are displayed on the user interface, the displayed brushing goal options comprise at least one of a brushing on a particular region of the oral cavity for brushing focus (Fig.8 element 130 display of timer; Para 0050 displaying visual information; Para 0108 region of the mouth that the user is brushing). 


Claim 12. Ortins discloses the method as in claim 9 (Para 0186 suggesting brushing session of a predetermined time period e.g. for a week) and the suggested brushing routine is determined by adjusting a predetermined brushing routine based at least in part on the brushing goal data (Para 0111 The functional characteristics of the electric toothbrush 35 or information concerning the oral care regimen might be automatically changed or adjusted depending on the answers to the one or more questions). 


Claim 13. Ortins discloses the method as in claim 9 further comprising a data processing unit, the data processing unit comprising the programmable processor and user interface a touch screen (Para 0099 touch screen; Para 0199 programmable processor Para 0199 data programmable to store a plurality of stations.)  
Claim 14. Ortins discloses the method as in claim 9 wherein the toothbrush comprises the user interface and the programmable processor (Para 0199 display comprise controls which are utilized to process the display to a desired from processor). 

Claim 15. Ortins discloses the method as in claim 9 wherein the programmable processor is further configured to determine a cumulative brushing evaluation for a plurality of brushing sessions, the cumulative brushing evaluation based at least in part on brushing goal data for the plurality of brushing sessions (Para 0236, 0237 stored evaluated points from specified number of brushing session from a day, week etc. accumulated for unlocking specific web content and so on). 


Claim 16. Ortins discloses the method as in claim 9 wherein (Para 0180 personal brushing log screen tracking and display every time the user brushes his/her evaluated results); the determination of the brushing evaluation comprises a determination of a performance metric (Para 0176 brush log screen displays variety of performance related information); and the user interface displays the performance metric ( Fig.23 element 440 performance metric displayed). 
Claim 17. Ortins discloses an oral care system (Para 0002 Abstract: The personal care system including a personal care product e.g., an electric toothbrush, an interactive display in electronic communication with the personal care product) 
 a sensor configured to generate brushing data during a brushing session of a user, the sensor comprising at least one of an accelerometer, a gyroscope, a magnetometer, or a pressure sensor, and the brushing data indicative of at least one of a motion, a position, a frequency, or a pressure of the toothbrush during the brushing session ( Fig.20B; Para 0052 pressure sensors; a toothbrush in fig.2A element 90 toothbrush for electronically communicating  oral care system); comprising 
a data processing unit comprising:
a user interface (Fig.2A element 30 electronic user interface) configured to receive a brushing goal from a user (Para 0236  include configuration for user to adhere to a particular goal of personal hygiene routine and/or particular personal hygiene products or to simply use a particular type of toothbrush or to adopt various mode of tooth brushing) ; and
 a programmable processor operably coupled to the user interface (Para 0098 include a processor or multiple processors in data communication with memory/multiple memory devices), the programmable processor configured to: 
receive brushing goal data indicative of the brushing goal received by the user interface (Para 0236 data indicative or embodied in a character to achieve certain brushing goal such as time based brushing goals); and determine, based at least in part on the brushing goal data (Para 0237 resulting gain points suggest on brushing goal data),
receive the brushing data from the sensor;  determine a suggested brushing routine to be displayed on the user interface, the suggested brushing routine based at least in part on the brushing goal data; and determine a brushing evaluation of the brushing session based at least in part on the brushing goal data indicative of the brushing goal and the brushing data from the brushing session (Para 0236 suggesting brushing teeth evaluation e.g. for at least three times a day for two minutes at a time session with the achievement of a goal; Para 0178 provide evaluation back to the user as to whether the appropriate toothbrush routine was selected for the selected function).
Ortins discloses wherein: the programmable processer is configured to determine the brushing evaluation (Para 0077 processor evaluates the data gathered from oral care routines and provide evaluated user feedback based upon performance) ; the determination of the brushing evaluation is based on both the brushing goal data and brushing data from a brushing session (Para 0077 predetermined period of time i.e. time goal as for a week is included to evaluate more than one oral care routine and display monitors the particular user and/or a plurality of users for a brushing session e.g. for a week); and the brushing data is derived from a sensor forming part of the toothbrush  (Para 0052 personal care brushing data  include information from different type of sensor, such as temperature sensors, weather or atmospheric sensors, pressure sensors, force sensors etc.).
Ortins does not illustrated brushing goal for an option to have both brief refreshing of an oral cavity and an alternative option, for a regular cleaning of the oral cavity. Meerbeek, however, teaches the brushing goal selection option for both brief refreshing of an oral cavity and for an alternative for a regular cleaning of the oral cavity as dictated by a processor screens. (Fig.12 element 1207,1212 tooth brush function selection; Para 0001  electronic toothbrush system having a touch-sensitive body for selection of one or more functions; Para 0004 cavity cleaning option to include refreshing of an oral cavity and a regular cleaning of the oral cavity for group of bristles) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate both brief refreshing of an oral cavity and an alternative option, for a regular cleaning of the oral cavity, as taught by Meerbeek, into the system of Ortins, in order to provide appropriate cleaning options for the oral cavities tied to certain goals.

Claim 18. Ortins discloses the system as in claim 17 wherein the user interface is further configured to provide brushing goal options from which the brushing goal is selected (Para 0103 control and option selection to be affected directly through the display) but an option for brief refreshing, regular cleaning with deep cleaning is not provided.
Meerbeek, however, teaches the brushing goal selection option for both brief refreshing of an oral cavity and for an alternative for a regular cleaning of the oral cavity as dictated by a processor screens. (Fig.12 element 1207, 1212 tooth brush function selection; Para 0037 the functions may include functions such as deep cleaning). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate option for a deep cleaning, as taught by Meerbeek, into the system of Ortins, in order to obtain a desired known predictable function.

Claim 19. Ortins discloses the system as in claim 17 wherein the brushing goal options are displayed on the user interface, the displayed brushing goal options comprise at least one of a brushing on a particular region of the oral cavity for brushing focus (Fig.8 element 130 display of timer; Para 0050 displaying visual information; Para 0108 region of the mouth that the user is brushing). 

Claim 20. Ortins discloses the system as in claim 17 (Para 0186 suggesting brushing session of a predetermined time period e.g. for a week) and the suggested brushing routine is determined by adjusting a predetermined brushing routine based at least in part on the brushing goal data (Para 0111 The functional characteristics of the electric toothbrush 35 or information concerning the oral care regimen might be automatically changed or adjusted depending on the answers to the one or more questions). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        November 18, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715